DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 08/27/2021 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. Claims 1, 6 – 9, 11 – 12, and 20 are now amended. No claims are cancelled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 13:
	Applicant submits that claim 1 is allowable over the cited art. Dependent claims 2 - 9, 11 - 13, 15, and 18 depend directly or indirectly from independent claim 1 and are allowable at least due to their dependence from an allowable claim.
  	According to Applicant, Nakagawa fails to disclose or suggest "determin[ing] an effective area for calculation of depth information based on the color shift, such that the reliability of the depth information within the effective area is higher than a reference reliability" by "obtain[ing] an image captured by a camera comprising ... [a] filter arranged outside the lens," as recited in amended claim 1. Therefore, Nakagawa also fails to cure the deficiencies of Moriuchi, Naito, and Woodfill. 

.  Response to Applicant’s arguments
	After careful review of Applicant’s arguments in view of the amendments brought to the claims, Examiner reiterates the rejection of all pending claims under the new grounds of rejection including the addition of a new reference by Konevsky, (US 20160096487 A1), along with the previously cited references.
Indeed, Moriuchi does not either disclose the limitation: notify a user of-the effective area. However, Konevsky teaches the feature of a filter arranged outside the lens (See Konevsky, Par. 0048: apparatus comprising a pair of polarizing filters placed on the optical path outside of the lens, and allowing the camera to operate in different lighting conditions) 
	Therefore, it would have been obvious to one of ordinary skill in the art, having the references of Moriuchi and Konevsky, to combine the features of those references in order to devise an electronic device to obtain images captured by a camera and consisting of a lens including a filter, such that the filter is arranged outside the lens.
The rejection on Claim 1 and its dependent are reiterated on the as follows, since Naito teaches notifying a user of calculated resolution (See Naito, Par. 0011:; - (Though the instant application discloses: notify a user of an effective area for calculation of depth information, one of ordinary skill in the art would be able to adapt the method of Naito to notify the user of other 
	Naito does not teach the feature of “the area containing the depth info portion of the claim limitation.” However, Woodfill does disclose: calculation of depth information based on a bias of 15color information in the first color-component image and the second color-component image. (See Woodfill, Par. 0024, lines 22 – 23: in various embodiments, intensity and/or color information is used to calculate depth and/or disparity; - (one of ordinary skill in the art in possession of the disclosure of Woodfill would be able to adapt the processor of Woodfill to perform calculation of depth information based on a bias of 15color information in the first color-component image and the second color-component image); See also Pars. 0012, 0014 and 0017: color information (for example, red, green, blue, luminance, other spectral bands such as UV or thermal IR, chrominance, saturation, and/or intensity information))  
	Moreover, Nakagawa teaches concepts related to determining area for calculation of depth information, such that the reliability of the depth information within the effective area is higher than a reference reliability. (See Nakagawa, Par. 0037; Par. 0067; Par. 0076, and also Pars. 0055, 0057, 0065, 0066 and 0105) 
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
 	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 9, 11 – 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi et al. (US 20160154152 A1), hereinafter “Moriuchi,” in view of Konevsky, (US 20160096487 A1), hereinafter “Konevsky,” and Naito (US 20160173856 A1), hereinafter “Naito,” and Woodfill et al. (US 20060153450 A1), hereinafter “Woodfill,” and further in view of Nakagawa et al. (US 20190005666 A1), hereinafter “Nakagawa.”

	In regard to claim 1, Moriuchi discloses: an electronic device comprising: one or more processors configured to obtain an image captured by a camera (See Moriuchi, Abstract and Pars. 0005, 0021 and Fig. 2: image capturing device 100; Par. 0021:  CPU 30 representing a processor (See also image processor 130 in Par. 0025); - (image capturing device 100 including lens 10 is able to perform camera functions such as capturing images)) 5comprising a lens and a filter, the filter having a first area transmitting light of a first wavelength range (See Moriuchi, Abstract, lines 1 – 3: first and second filter region of a lens device including a filter; Fig. 3: filter region; Par. 0020: first filter region transmits light that is a first combination of colors out of colors of light to be received by an image sensor) and a second area transmitting light of a second wavelength range, (See again Moriuchi, Abstract, lines 1 – 3 and Par. 0020: second filter region transmits light that is a second combination of colors of the colors of the light to be received by the image sensor; See also Par. 0025: filter 110 including first filter region 111 and second filter region 112; (N.B.: different colors are associated with different wavelengths) the image comprising a first color-component image based on the light of the first wavelength range transmitted 10through the first area (See Moriuchi, Par. 0020: combination of colors of the colors of the light to be received by the image sensor; Par. 0022: sensors receive respective light components corresponding to particular wavelength bands, and generate captured images (an R image, a G image, and a B image); See also Par. 0026) and a second color-component image based on the light of the second wavelength range transmitted through the second area, (See Moriuchi, Par. 0020: combination of colors of the colors of the light to be received by the image sensor; See also Par. 0022, as cited above; See also Par. 0026; - (first and second color-component image is indicated by R image, a G image, and a B image))
	Moriuchi also teaches the limitation of: processors configured to: 
determine a color shift in the first color-component image and the second color-component image; (See Moriuchi, Pars. 0033 and 0035 and Par. 0038: display image may also be a corrected image in terms of the color displacement (i.e., color shift) in which the displacement of the R image and the B image out of the RGB images is corrected in accordance with the displacement amount d of the pixels corresponding to the distance; - correcting a color shift of the image in accordance with the effective area, correcting implying determining of color shift)
determine an effective area for calculation of depth information based on the color shift; (See again Moriuchi, Pars. 0033 and 0035 and Par. 0038, as cited above: correcting a color shift of the image in accordance with the effective area, correcting implying determining of color shift)
Moriuchi does not disclose that the filter (is) arranged outside the lens, nor the feature of: determining an effective area for calculation of depth information, such that the reliability of the depth information within the effective area is higher than a reference reliability
 Moriuchi does not either disclose the limitation: notify a user of-the effective area.
However, Konevsky teaches the feature of a filter arranged outside the lens (See Konevsky, Par. 0048: apparatus comprising a pair of polarizing filters placed on the optical path outside of the lens, and allowing the camera to operate in different lighting conditions) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moriuchi and Konevsky, before him/her, to combine the features of those references in order to devise an electronic device to obtain images captured by a camera and consisting of a lens including a filter, such that the filter is arranged outside the lens. 
 Moreover, Naito teaches notifying a user of calculated resolution (See Naito, Par. 0011: image capture apparatus, obtaining three-dimensional information of a subject, the three-dimensional information including an image obtained by using the image sensor and depth information corresponding to the image; notification unit configured to notify a user of the calculated resolution; - (Though the instant application discloses: notify a user of an effective area for calculation of depth information, one of ordinary skill in the art would be able to adapt the method of Naito to notify the user of other information such as an effective area for calculation of depth information using said notification unit))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moriuchi, Konevsky and Naito before him/her, to combine the features of those references in order to devise an electronic device to obtain images captured by a camera and consisting of a lens including a filter, an entire area of which transmits light of a common color, with the filter including a first filter region and a second filter region, the first filter region transmitting light that is a first combination of colors out of colors of light to be received by an image sensor, the second filter region transmitting light that is a second combination of colors of the colors of the light to be received by the image sensor. 
Naito does not teach the feature of “the area containing the depth info portion of the claim limitation.” 
However, Woodfill does disclose: calculation of depth information based on a bias of 15color information in the first color-component image and the second color-component image. (See Woodfill, Par. 0024: color information is used to calculate depth and/or disparity; - (Thus, one of ordinary skill in the art in possession of the disclosure of Woodfill would be able to adapt the processor of Woodfill to perform calculation of depth information based on a bias of 15color information in the first color-component image and the second color-component image))  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moriuchi, Konevsky, Naito and Woodfill before him/her, to combine the features of those references in order to devise an electronic device to obtain images captured by a camera and such that the device is able to notify a user of an effective area for calculation of depth information based on certain conditions related to a bias of 15color information in the first color-component image and the second color-component image.
	Moreover, Nakagawa teaches concepts related to determining area for calculation of depth information, such that the reliability of the depth information within the effective area is (See Nakagawa, Par. 0037: reliability information; reliability in reference data; Par. 0067: structure in which the values of reliabilities in regions in the depth information are arranged correspondingly to the data arrangement of the distances in the regions (region being equivalent to area); Par. 0076: depth information adjuster 31 selects, based on the reliability information; depth information adjuster 31 decreases the resolution of a part where the reliability is lower than a threshold or a part where the reliability is lower than those in other parts in the depth information (depth image); See also Pars. 0055, 0057, 0065, 0066 and 0105) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moriuchi, Konevsky, Naito, Woodfill, and Nakagawa, before him/her, to combine the features of those references in order to devise an electronic device to obtain images captured by a camera and such that the device is able to notify a user of an effective area for calculation of depth information, such that the reliability of the depth information within the effective area is higher than a reference reliability. (See Nakagawa, Par. 0037, Par. 0067 and Par. 0076.
 
	In regard to claim 2, the claim discloses: the electronic device according to Claim 1, wherein the depth information is obtained based on a shape 20of a blur of the first color-component image and a shape of a blur of the second color-component image. (See Moriuchi, Par. 0049, lines 2 - 15: Controlling the blurring of the images... Identical blurring of the R image and the B image facilitates matching of the R image and the B image, thereby improving the accuracy of depth estimation)

	In regard to claim 3, the combination of Moriuchi, Konevsky, Naito, Woodfill, and Nakagawa discloses: the electronic device according to Claim 1, wherein the one or more processors are configured to 25acquire or calculate the effective area (See Naito, Pars. 0069, 0071: area occupied by the subject in the captured image; Par. 0088: system control unit 3 determines the subject area in the captured image. The subject area may be specified by the user via the subject selection unit 8, or determined by the system control unit 3… user may be prompted to specify the area including the subject area within the image via the subject selection unit 8, detect the outline within the specified area, and extract the subject area) based on at least one capturing parameter among plural capturing parameters. (See Naito, Par. 0069: distance of camera to subject or zooming effect; Par. 0101: capture parameters such as focal distance of the imaging lens, distance information corresponding to the pixels) 
 
	In regard to claim 4, the claim discloses: the electronic device according to Claim 3, wherein 30the one or more processors are configured to transmit an effective area acquisition request including the at least one capturing parameter to an external device, (See Naito, Par. 0043: communication unit 16 is an interface between camera 1 and an external device, enabling camera 1 and the external device to communicate with each other by either wired communication or wireless communication) and receive the effective area corresponding to the at least one capturing parameter 35from the external device. (See again Naito, Par. 0043 as cited above: communication unit 16 is able to transmit/receive information such as an effective area corresponding to the one capturing parameter 35from the external device; See also Par.0036: memory unit 6 used for temporarily storing data and saving various kinds of setting values or the likes)
 
	In regard to claim 5, the combination of Moriuchi, Konevsky, Naito, Woodfill, and Nakagawa discloses: the electronic device according to Claim 3, further comprising: a memory that stores the effective area obtained from a result of simulation of an optical 5characteristic distribution of the camera based on the at least one capturing parameter. (See Naito, Par. 0043: communication unit 16 is an interface between camera 1 and an external device, enabling camera 1 and the external device to communicate with each other by either wired communication or wireless communication; See also Par.0036: memory unit 6 used for temporarily storing data and saving various kinds of setting values or the likes; memory unit 6 may be used as a work area for the system control unit 3. (Note that the memory unit 6 may include a detachable storage medium, and an interface and a peripheral circuit for writing data to the storage medium and reading out data from the storage medium))
  
	In regard to claim 6, the claim discloses: the electronic device according to Claim 3, wherein the plural capturing parameters comprise a 10distance between an aperture of [[a]] the lens (See Moriuchi, Fig. 4 and Par. 0003: distance between an aperture of a lens of the camera and the filter;  See also Naito, Figs. 2E – 2G and Par. 0052) a sensor size of the camera, (See Moriuchi, Par. 0036: size of the opening of the lens) a focal length of the lens, (See Moriuchi, Par. 0036: f-number of lens; See also Naito, Figs. 2E – 2G and Par.0069: focal distance of lens) or a brightness of the lens. 
 
	In regard to claim 7, the combination of Moriuchi, Konevsky, Naito, Woodfill, and Nakagawa discloses: the electronic device according to Claim 3, wherein the plural capturing parameters comprise a 10distance between an aperture of [[a]] the lens (See Moriuchi, Fig. 4 and Par. 0003: distance between an aperture of a lens of the camera and the filter;  See also Naito, Figs. 2E – 2G and Par. 0052) a sensor size of the camera, (See Moriuchi, Par. 0036: size of the opening of the lens) a focal length of the lens, (See Moriuchi, Par. 0036: f-number of lens; See also Naito, Figs. 2E – 2G and Par.0069: focal distance of lens) or a brightness of the lens. 
 
	In regard to claim 8, the combination of Moriuchi, Naito, Woodfill and Nakagawa discloses: the electronic device according to Claim 3, wherein the plural capturing parameters comprise a 10distance between an aperture of [[a]] the lens (See Moriuchi, Fig. 4 and Par. 0003: distance between an aperture of a lens of the camera and the filter;  See also Naito, Figs. 2E – 2G and Par. 0052) a sensor size of the camera, (See Moriuchi, Par. 0036: size of the opening of the lens) a focal length of the lens, (See Moriuchi, Par. 0036: f-number of lens; See also Naito, Figs. 2E – 2G and Par.0069: focal distance of lens) or a brightness of the lens. 

	In regard to claim 9,25 the claim discloses: the electronic device according to Claim 1, wherein the filter is arranged at a front end of [[a]] the lens (See Moriuchi, Fig. 4 and Par. 0003: distance between an aperture of a lens of the camera and the filter) or is arranged at a rear end of the lens or to be 30closer to an image sensor than the rear end. See again Moriuchi, Fig. 4 and Par. 0003: distance between an aperture of a lens of the camera and the filter; - (The disclosure is adaptable to fulfill the conditions indicated in the limitations); See further Par. 0049: position, shape, and size of the filter regions may be defined arbitrarily) 

	In regard to claim 11, the claim discloses: the electronic device according to Claim 2, 5 wherein the filter is arranged at a front end of [[a]] the lens (See Moriuchi, Fig. 4 and Par. 0003: distance between an aperture of a lens of the camera and the filter) or is arranged at a rear end of the lens or to be 30closer to an image sensor than the rear end. See again Moriuchi, Fig. 4 and Par. 0003: distance between an aperture of a lens of the camera and the filter; - (The disclosure is adaptable to fulfill the conditions indicated in the limitations); See further Par. 0049: position, shape, and size of the filter regions may be defined arbitrarily)). 

	In regard to claim 1210, the combination of Moriuchi, Naito, Woodfill and Nakagawa discloses: the electronic device according to Claim 3, wherein the filter is arranged at a front end of [[a]] the lens (See Moriuchi, Fig. 4 and Par. 0003: distance between an aperture of a lens of the camera and the filter) or is arranged at a rear end of the lens or to be 30closer to an image sensor than the rear end. See again Moriuchi, Fig. 4 and Par. 0003: distance between an aperture of a lens of the camera and the filter; - (The disclosure is adaptable to fulfill the conditions indicated in the limitations); See further Par. 0049: position, shape, and size of the filter regions may be defined arbitrarily). 
 
	In regard to claim 13, the combination of Moriuchi, Naito, Woodfill and Nakagawa discloses: the electronic device according to Claim 1, wherein the one or more processors are configured to extract an object within the effective area from among 20objects in the image obtained by the one or more processors, (See Woodfill, Par. 0019: edge detection filters used to identify boundaries around objects. In some embodiments, segmentation processor 310 detects which areas in the top or plan view projection represent an object; See also Naito, Par. 0011: image capture apparatus obtaining three-dimensional information of a subject including an image obtained by using the image sensor and depth information corresponding to the image) and display an extracted object within the effective area. (See Naito, Par. 0038: subject selection unit 8 for selecting, from a captured image; the unit may be realized with, for example, a GUI display; Par.0088: system control unit 3 may display the captured image on the display unit 15, prompt the user to specify the area including the subject area within the image via the subject selection unit 8, detect the outline within the specified area, and extract the subject area)   

 
30 	In regard to claim 15, the combination of Moriuchi, Naito, Woodfill and Nakagawa discloses: the electronic device according to Claim 1, wherein the one or more processors are configured to specify a measurement target for which depth information in the image is to be obtained by any of a 35user operation, a distribution of depth information- 45 - within the effective area, or object recognition from the image. (See Naito, Pars. 0069, 0071: area occupied by the subject in the captured image; Par. 0088: system control unit 3 determines the subject area in the captured image. The subject area (i.e., measurement target) may be specified by the user via the subject selection unit 8, or determined by the system control unit 3 (i.e. processor)… user may be prompted to specify the area including the subject area within the image via the subject selection unit 8, detect the outline within the specified area, and extract the subject area)  

	In regard to claim 18, the combination of Moriuchi, Naito, Woodfill and Nakagawa discloses: the electronic device according to Claim 1, further comprising: a display device that displays the image obtained by the one or more processors, (See Naito, Par. 0038: subject selection unit 8 for selecting, from a captured image; the unit may be realized with, for example, a GUI display; Par.0088: system control unit 3 may display the captured image on the display unit 15, prompt the user to specify the area including the subject area within the image via the subject selection unit 8, detect the outline within the specified area, and extract the subject area) wherein the one or more processors are configured 20to correct the-a color shift of the image in accordance with the effective area, (See Moriuchi, Par. 0038: display image may also be a corrected image in terms of the color displacement in which the displacement of the R image and the B image out of the RGB images is corrected in accordance with the displacement amount d of the pixels corresponding to the distance) and the display device displays the image in which the color shift is corrected. (See again Moriuchi, Par. 0038: display image may also be an image obtained by adding the focal blurring from the corrected image in terms of the color displacement)  

	In regard to claim 20, the combination of Moriuchi, Naito, Woodfill and Nakagawa discloses: a notification method comprising: inputting an image captured by a camera comprising a lens and a filter, the filter having a first area transmitting light of a first wavelength range and a second area transmitting light of a second wavelength range, the filter arranged outside the lens, the image comprising a first color-component image based on the light of the first wavelength range transmitted through the first area and a second color-component image based on the light of the second wavelength range transmitted through the second area; etermining a color shift in the first color-component image and the second color-component image; etermining an effective area for calculation of depth information based on the color shift, such (Claim 20 has similar limitations as the device of Claim 1 upon which it is drawn. Claim 20 is thus rejected on the same rationale using all corresponding citations from Moriuchi, Naito and Woodfill as applied to rejection of Claim 1)   


10.	Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi and Konevsky, in view of Naito, Woodfill, Nakagawa, and further in view of Onishi (US 20130342659 A1).
 
	In regard to claim 10, the combination of Moriuchi, Konevsky, Naito, Woodfill and Nakagawa discloses: the electronic device according to Claim 9, wherein when an object for which depth information in the image is to be obtained is designated, but not that “the one or more 35processors are configured to detect a direction of an-44 - edge component of the object and notify information corresponding to a detected direction of the edge component.” (See Woodfill, Par. 0019: In some embodiments, one or more edge detection filters are used to identify boundaries around objects. In some embodiments, segmentation processor 310 detects which areas in the top or plan view projection represent an object; See also Naito, Par. 0011: image capture apparatus obtaining three-dimensional information of a subject including an image obtained by using the image sensor and depth information corresponding to the image; notification unit configured to notify a user of the calculated resolution)
	Onishi, nevertheless, teaches the feature: the one or more 35processors are configured to detect a direction of an-44 - edge component of the object and notify information corresponding to a detected direction of the edge component. (See Onishi, Par. 0073: detection part 4 detects an edge by analyzing an image element of the object 1. Furthermore, detection part 4 detects an edge direction component; See also Par. 0085 and 0105)
	One of ordinary skill in the art in possession of the disclosures of Onishi and Woodfill combined with that of Naito would be able to adapt the processor of Woodfill and Nakagawa to contribute to fulfill the above limitations of the instant claim such as information corresponding to a detected direction of the edge component))  


11.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi and Konevsky,” in view of Naito, and Woodfill, and in view of Kutaragi et al. (US 20140289323 A1), hereinafter “Kutaragi.”

	In regard to claim 14, the claim discloses: the electronic device according to Claim 1, wherein 25the one or more processors are configured to notify guidance for capturing such that a measurement target for which depth information in the image is to be obtained is positioned within the effective area, but not “using at least any of a voice, text, or an image.” (See Naito, Par. 0011: image capture apparatus, obtaining three-dimensional information of a subject, the three-dimensional information including an image obtained by using the image sensor and depth information corresponding to the image; notification unit configured to notify a user of the calculated resolution)
	However, Kutaragi teaches: notifying guidance for capturing using at least any of a voice, text, or an image.” (See Kutaragi, Par. 0099: Using extractable image features as clues; recognition results of the target recognized as described above can be notified to the user as image recognition result of the target using voice; Par. 0112: FIG. 3A: using voice, the user can stop the target image extraction processing with an utterance; See also 0199 and 0277)          
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moriuchi, Konevsky, Naito, Woodfill, Nakagawa and Kutaragi, before him/her, to combine the features of those references in order to devise an electronic device to obtain images captured by a camera and such that the .


12.	Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moriuchi, Konevsky, in view of Naito, Woodfill, Nakagawa and Kutaragi, and in view of Kim et al. (US 20160364624 A1), hereinafter “Kim.”

	In regard to claim 16, the claim discloses: the electronic device according to Claim 1, wherein 5the one or more processors are configured to notify a guidance to recommend re-capturing when determining that a measurement target for which depth information in the image is to be obtained is not within the effective area. (See Kim, Par. 0018: determining an effective area; See also Figs. 7 and 8 and Pars. 0048, 0086: processor determining effective area; See further Pars. 0023 and 0099: determining whether to receive a re-input image based on the effective area. Pars. 0096 and 0097 establish boundaries delimiting effective area in Fig. 8 as a basis to re-input (i.e. re-capture) (Par. 0099); See further 0105 and 0112; - notify user of other information through various means is taught by Naito, Woodfill and Kutaragi as cited in previous rejections above)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moriuchi, Naito, Woodfill, Nakagawa, Kutaragi and Kim, before him/her, to combine the features of those references in order to devise an electronic device to obtain images captured by a camera and such that a notification of guidance to recommend re-capturing when determining that a measurement target for which depth information in the image is to be obtained based on the condition described in the above limitation of the claim..

10 	In regard to claim 17, the claim discloses: the electronic device according to Claim 1, wherein the one or more processors are configured to display a guidance of the effective area on the image using at least any of a color, brightness, or contrast. (See Naito, Par. 0038: subject selection unit 8 for selecting, from a captured image; the unit may be realized with, for example, a GUI display; Par.0088: system control unit 3 may display the captured image on the display unit 15, prompt the user to specify the area including the subject area within the image via the subject selection unit 8, detect the outline within the specified area, and extract the subject area)
  
 	In regard to claim 19, the claim discloses: the electronic device according to Claim 1, 25further comprising: a display device that displays the image obtained by the one or more processors with at least one of the effective area or reliability information relating to the reliability of the depth estimation used to obtain the effective area. (See again citations related to the limitations of claims 16 and 17 on the basis of Naito, Pars. 0038 and 0088; Woodfill, Kutaragi (Pars. 0099, 0112: FIG. 3A and Pars. 0199 and 0277), and Kim, Figs. 7 and 8 and Pars. 0048, 0086; Pars. 0096 and 0097; Par. 0099 and Pars. 0105 and 0112)


References considered but not cited
13.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Kozakaya et al. (US 20200092464 A1) teaches ELECTRONIC DEVICE AND NOTIFICATION METHOD.
		Nakata (US 20180316839 A1) teaches IMAGE PICKUP APPARATUS THAT USES IMAGING AREA HAVING BETTER CHARACTERISTICS, AND METHOD OF ADJUSTING THE SAME.
		MATSUMOTO et al. (JP 2016102733 A) teaches Lens for use in imaging device.
	

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/

/MD N HAQUE/Primary Examiner, Art Unit 2487